The opinion of the Court was drawn up by
Davis, J.
The demand of the plaintiffs against the defendants is not disputed. The defendants, having a demand against the plaintiffs, which is also for the support of paupers, have filed it in set-off in this action.
No demand can be filed in set-off unless it is founded on a judgment, or an express or implied contract. The demand of the defendants in this case, according to the testimony, does not rest upon any special contract. They claim to recover on the ground that they bring themselves within the statute provisions. Such a demand, for the support or relief of paupers, is not founded upon a contract. The liability originates solely in positive provisions of statute, and has in it none of the elements of a contract, express or implied.
According to the agreement of the parties, the accoünt iis set-off is to be withdrawn, and the defendants are to be defaulted, to be heard in damages before the clerk.
Tenney, C. J.., and Bice, Cutting, May, and Gooden' JJ., concurred.